705 N.W.2d 686 (2005)
474 Mich. 917-18
People
v.
Rickman.
No. 128818.
Supreme Court of Michigan.
November 9, 2005.
Application for Leave to Appeal.
SC: 128818, COA: 259346.
On order of the Court, the application for leave to appeal the April 19, 2005 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
KELLY, J., would remand this case to the Court of Appeals as on leave granted, for consideration of defendant's claim that he is entitled to withdraw his guilty plea because his plea bargain was illusory. MCR 6.311(C).